      Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 1 of 9 PageID #: 12


                                                                                       FILED
                              UNITED STATES DISTRICT COURT                           MAY 16 2019
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                               U S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                                                                         ST.LOUIS
 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )     4:19CR394 CDP/NAB
 CAMERON TAYLOR,                                  )
                                                  )
         Defendant.                               )

                                           INDICTMENT
                                     COUNTS1THROUGH3
                                       (Social Security Fraud)

A.      Introduction

         1.    The federal government created the social security number in 1936 to track the

earning of United States workers, to determine a Social Security program applicant's entitlement

to benefits, and to compute the applicant's benefit levels.

         2.    Because the social security number is assigned to nearly every legal resident of the

United States, the private sector uses it as its chief means of identifying and gathering

information about an individual. By combining a person's social security number, name, and

date of birth, businesses within the private sector have been able to determine a person's credit

worthiness.

         3.    Synthetic identity theft is a type of fraud in which various forms of information are

combined to create a new identity. The forms of information often include stolen or fictitious

social security numbers.


                                                   1
    Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 2 of 9 PageID #: 13




        4.    The new identity is used to open financial accounts and make purchases from

retailers and financial institutions who will accept the representations as true, and extend credit

based upon the newly created identity.

        5.    Often times, the social security numbers used in synthetic identity theft have been

issued to children, or others who use little, if any, credit.



B. Fraudulent Use of the Social Security Number of Another Person

        6.    On or about the dates listed below, within the Eastern District of Missouri, the

defendant,

                                       CAMERON TAYLOR,

in a matter within the jurisdiction of the United States Social Security Administration, for the

purpose of obtaining something of value and for other purposes, knowingly, and with the intent

to deceive, falsely represented to car dealerships, federally insured financial institutions, and

motor vehicle title lenders that the social security number listed below had been issued to him so

defendant could obtain credit and other items of value, when in fact the social security number

had not been issued by the Social Security Administration to him:

COUNT          DATE                     NUMBER             ITEM SOUGHT

1              June 1, 2016             xxx-xx-2184        Commerce Bank Vehicle Loan

2              November 8, 2016         xxx-xx-8169        TitleMax Motor Vehicle Title Loan

3              January 24, 2017         xxx-xx-8169        Vantage Credit Union Commercial Loan

        All in violation of Title 42, United States Code, Section 408(a)(7)(B).




                                                    2
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 3 of 9 PageID #: 14




                                       COUNTS4THROUGH6

                                            (Bank Fraud)

The Grand Jury realleges the facts set forth in paragraphs 1through5 and further charges:



B.    FINANCIAL INSTITUTIONS

        7.   At all times relevant to the indictment, Commerce Bank, Ally Bank, and Vantage

Credit Union, were financial institutions insured by the federal government through the National

Credit Union Association and the Federal Deposit Insurance Corporation.



C. THE SCHEME TO DEFRAUD

        8.   Between on or about October 25, 2014 and February 22, 2017, within the Eastern

District of Missouri, the defendant,

                                       CAMERON TAYLOR,
devised a scheme and artifice to obtain moneys, funds, and assets owned by and under the

custody and control of federally insured financial institutions by means of false and fraudulent

pretenses and representations.

        9.   The scheme and artifice to defraud was in substance as follows:

             a. It was part of the scheme and artifice to defraud that the defendant applied for

        credit from federally insured financial institutions a number other than the social security ·

        number issued to him by the Social Security Administration.




                                                  3
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 4 of 9 PageID #: 15




              b. It was further part of the scheme and artifice to defraud that the defendant falsely

        stated his employment and income to the federally insured financial institutions in order

        to open accounts and obtain credit.

              c. It was further part of the scheme and artifice to defraud that the defendant

        produced counterfeit identification documents, social security cards, paystubs, tax forms,

        and utility bills in order to verify his identity, residency, and income.

              d. It was further part of the scheme and artifice to defraud that the defendant

        fraudulently removed the lienholder from motor vehicle titles issued by the State of

        Missouri and the State of Illinois in order to use the vehicles as collateral.



D.      The Financial Transactions

        10.   On or about the dates listed below, in the Eastern District of Missouri, the

defendant,

                                          CAMERON TAYLOR,
executed and attempted to execute the scheme and artifice as set forth above, in that,

CAMERON TAYLOR made false statements to the federally insured financial institutions

listed below and submitted forged and counterfeit documents in order to secure, and attempt to

secure, credit:

COUNT             DATE                 FINANCIAL INSTITUTION                   LOAN AMOUNT

4                 June 1, 2016         Commerce Bank                           $42,929.73

5                 November 8, 2016     Ally Bank                               $10,000.00

6                 January 24, 2017     Vantage Credit Union                    $20,000.00



                                                   4
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 5 of 9 PageID #: 16




        All in violation of Title 18, United States Code, Section 1344.



                                              COUNT7

                                              (Mail Fraud)

A.      Introduction

        11.   The State of Missouri Department of Revenue is tasked with ensuring that motor

vehicles belonging to residents of the state are properly titled, and that, if there are financial

obligations secured by the vehicles, the liens are properly recorded.

        12.   The receiving office forwards, through the United States Postal Service and other

means, the specified documents to the Department of Revenue in Jefferson City, Missouri. Upon

receipt of the documents, the Department processes the application. If approved, the Department

will mail the requested title to the registered owner at the designated address.

        13.   If the vehicle was purchased with a loan, the lender secures its interest by

completing the section of the application designated for the lienholder. The State of Missouri

records the lien in its database until such time as the funds are repaid, and the lienholder releases

its interest in the vehicle through a lien release. Until such time as the lien is satisfied, the State

of Missouri will not issue a title that does not list the lender as the first lienholder regardless as to

whether the car is resold and another lender seeks to secure its interest in the same property.



B.      The Scheme to Defraud

        14.   Beginning on or about October 25, 2014, and continuing through on or about July 7,

2017, in the Eastern District of Missouri and elsewhere,


                                                    5
   Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 6 of 9 PageID #: 17




                                          CAMERON TAYLOR,

hereinafter referred to as defendant, and others known and unknown to the Grand Jury, devised,

and intended to devise, a scheme and artifice to defraud the State of Missouri, the State of

Illinois, financial institutions, and creditors, by means of materially false and fraudulent

pretenses, representations and promises that, he was presenting legitimate documents in order to

obtain state issued motor vehicle titles, well knowing that such pretenses, representations and

promises would be and were false and fraudulent when made.

       15.        It was part of the scheme and artifice to defraud that:

             a.       Defendant financed the purchase of2015 Dodge Ram Pickup Truck from

             Commerce Bank.

             b.       Defendant produced fraudulent lien releases misrepresenting that he had

             fulfilled his financial obligation to creditors that used the 2015 Dodge Ram Pickup

             Truck as collateral.

             c.       Defendant authenticated the lien releases with a falsely made State of Missouri

             Notary Public Seal bearing the name J.W. and identification number 16845093.

             d.       Using the fraudulent lien releases, defendant obtained, and attempted to obtain,

             motor vehicle titles from the Secretary of State for Missouri and the Secretary of State

             for Illinois that did not list the security interest by the various lienholders.

             e.       Defendant instructed the Secretary of State for Missouri and the Secretary of

             State of Illinois to mail the fraudulently obtained motor vehicle titles to addresses in

             the Eastern District of Missouri.




                                                      6
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 7 of 9 PageID #: 18




C.     The Mailing

        16.   On or about August 9, 2016, in the Eastern District of Missouri and elsewhere, the

defendant,

                                     CAMERON TAYLOR,

for the purpose of executing the above-described scheme to defraud, did knowingly cause to be

deposited a letter containing a fraudulently obtained motor vehicle title, which was sent and

delivered by the United States Postal Service, from the Secretary of State of Illinois, 213 State

Capitol, Springfield, Illinois, to Rush Transport Service, 224 North Highway 67 Street, Suite

205, Florissant, Missouri.

        In violation of Title 18, United States Code, Section 1341.



                                            COUNTS

                                           (Mail Fraud)

The Grand Jury realleges the facts set forth in paragraphs 11 through 15 and further charges:

C.     The Mailing

        17.   On or about November 18, 2016, in the Eastern District of Missouri and elsewhere,

the defendant,

                                     CAMERON TAYLOR,

for the purpose of executing the above-described scheme to defraud, did knowingly cause to be

deposited a letter containing a fraudulently obtained motor vehicle title, which was sent and

delivered by the United States Postal Service, from the Department of Revenue, 301 West High




                                                 7
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 8 of 9 PageID #: 19




Street, Jefferson City, Missouri, to TitleMax of Missouri Inc. d/b/a TitleMax, 11449 St. Charles

Rock Road, Bridgeton, Missouri.

        In violation of Title 18, United States Code, Section 1341.



                                            COUNT9

                                           (Mail Fraud)

The Grand Jury realleges the facts set forth in paragraphs 11 through 15 and further charges:

C.    The Mailing

        18.   On or about January 31, 2017, in the Eastern District of Missouri and elsewhere, the

defendant,

                                     CAMERON TAYLOR,

for the purpose of executing the above-described scheme to defraud, did knowingly cause to be

deposited a letter containing a fraudulently obtained motor vehicle title, which was sent and

delivered by the United States Postal Service, from the Department of Revenue, 301 West High

Street, Jefferson City, Missouri, to Taylor Cameron, 3223 Utah Street, Saint Louis, Missouri.

        In violation of Title 18, United States Code, Section 1341.




                                                 8
     Case: 4:19-cr-00394-CDP Doc. #: 2 Filed: 05/16/19 Page: 9 of 9 PageID #: 20




                                           COUNT 10

                              (Interstate Transportation of Securities)

The Grand Jury realleges the facts set forth in paragraphs 11 through 15 and further charges:



C.      Interstate Transportation of Falsely Made Security

        19. On or about August 9, 2016, in the Eastern District of Missouri, the defendants,

                                 CAMERON TAYLOR,

did, with unlawful and fraudulent intent, transport in interstate commerce a falsely made

security, that being, State of Missouri Title Number TCN58815 issued for a 2015 Dodge Ram

Pickup Truckwith vehicl~ identification number 3C63RRGL7FG512650 which falsely stated

that there was no lienholder for the vehicle, when in fact, as defendant knew the Certificate of

Title was falsely made because Commerce Bank held a security interest in the vehicle, and which

security was,moving as, part of, and constituting interstate commerce.

        In violation of Title 18, United States Code, Section 2314.

                                                      A TRUE BILL.




                                                      FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY - 014753 TN
Assistant United States Attorney


                                                 9
